In a medical malpractice action to recover damages for personal injuries, plaintiff appeals from two orders of the Supreme Court, Dutchess County, dated November 26, 1974 and November 27, 1974, respectively, the first granting summary judgment to defendant St. Francis Hospital and the second granting the same relief to the two individual defendants. Orders affirmed, without costs. We do not find a continuous course of treatment in this case. Special Term properly found that the action was barred by the Statute of Limitations since the accrual date of the cause of action asserted was determined by plaintiff’s discovery of negligence with respect to a foreign object in the body (Flanagan v Mount Eden Gen. Hosp., 24 NY2d 427; cf. Murphy v St. Charles Hosp., 35 AD2d 64). Gulotta, P. J., Rabin, Martuscello, Latham and Shapiro, JJ., concur.